Examiner Amendment

An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given by Daifei Zhang. 




Amendment to the Claims

Claim 8 has been amended as follows:
An access method for a radio network, applied to a layered network architecture, wherein the layered network architecture comprises a distributed processing node and a centralized processing node, wherein the access method comprises: 
transmitting, by a UE, an Msg1 message to the distributed processing node,
receiving, by the UE, an Msg2 message from the distributed processing node, wherein the Msg2 message comprises a temporary RNTI which is a currently-unused RNTI in a set of RNTIs available for the distributed processing node;
wherein the distributed processing node is not a complete base station but a distributed unit (DU) of a base station which is divided in a central unit (CU) and the DU; the DU performs only a part of functions of the base station; in view of delay, RNTI allocation function of the CU is transferred to the DU, and the RNTI is allocated by the DU.



Reasons for Allowance

Claims 1-3, 5-9, 11-20, 42 and 44 are allowed.
Claims 4, 10, 21-41 and 43 are cancelled.

The allowance is granted based on the amended claim set, dated 8/27/2021, which appears on the record.  The amended claims, which were submitted with an RCE, were in response to the examiner’s Final Rejection Office action, dated 6/30/2021.
In this examiner’s amendment, claim 8 is amended to improve its 
Clarity (Please Refer to Interview Summary). 

Regarding independent claims 1, 8, 15, 18, 42 and 44 and respective subsequent dependent claims (2-3, 5-7), (9, 11-14), (16-17), (19-20), the best prior art of record fails to teach or render obvious, alone or in combination, “wherein the distributed processing node is not a complete base station but a distributed unit (DU) of a base station which is divided in a central unit (CU) and the DU: the DU performs only a part of functions of the base station: in view of delay, RNTI allocation function of the CU is transferred to the DU, and the RNTI is allocated by the DU.” in combination with other limitations set forth in the respective claims.
Therefore independent claims 1, 8, 15, 18, 42 and 44  are considered non-obvious. Since dependent claims  (2-3, 5-7), (9, 11-14), (16-17), (19-20) depend from claims 1, 8 and 15, 18, respectively, directly or indirectly, they are deemed to be non-obvious as well.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on 571-272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        11/18/2021

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477